EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amir Behnia on 4/25/22.

The application has been amended as follows: 
1. (Currently Amended) Air intake structure for an aircraft nacelle, the air intake structure delimiting a channel, comprising:
[[-]] a lip having a U-shaped cross section oriented towards a rear,
[[-]] a first sound-absorbing panel fixed behind the lip and delimiting the channel, and
[[-]] a second sound-absorbing panel fixed behind the first sound-absorbing panel and delimiting the channel,
wherein each sound-absorbing panel comprises a cellular core fixed between an inner skin oriented towards the channel and pierced with holes oriented towards the channel, and an outer skin oriented in the opposite direction, 
wherein the inner skin of the first sound-absorbing panel has a thickness greater than the thickness of the inner skin of the second sound absorbing panel, and
wherein each of the inner skins comprises a heat source which is embedded in the mass of the inner skin.

5. (Currently Amended) The air intake structure according to claim 1, wherein the inner skin of the first and the second sound-absorbing panels skins of the two sound-absorbing panels form forming a one piece element.

9. (Currently Amended) The air intake structure according to claim 1, wherein for each heat source, the inner skin of the first and the second sound-absorbing panels comprise comprises an element having heat conducting characteristics which has one face positioned close to the heat source and one face in contact with the channel.

10. (Currently Amended) A nacelle, comprising an air intake structure having a lip having a U-shaped cross section oriented towards a rear,
a first sound-absorbing panel fixed behind the lip and delimiting the channel, and
a second sound-absorbing panel fixed behind the first sound-absorbing panel  and delimiting the channel,
wherein each sound-absorbing panel comprises a cellular core fixed between an inner skin oriented towards the channel and pierced with holes oriented towards the channel, and an outer skin oriented in the opposite direction, 
wherein the inner skin of the first sound-absorbing panel has a thickness greater than the thickness of the inner skin of the second sound absorbing panel, and
wherein each of the inner skins  comprises a heat source  which is embedded in the mass of the inner skin,
wherein the air intake structure is according to claim 1 positioned in a front portion thereof.

11. (Currently Amended) The nacelle according to claim 10, wherein the inner skin of the first sound-absorbing panel has a thickness of 3 to 6 mm.

12. (New) The nacelle according to claim 10, wherein the inner skin of the second sound-absorbing panel has a thickness of 0.6 to 2.1 mm.

13. (New) The nacelle according to claim 10, wherein each cellular core has the form of a honeycomb.

14. (New) An aircraft, comprising at least one nacelle having an air intake structure including a lip having a U-shaped cross section oriented towards a rear,
a first sound-absorbing panel fixed behind the lip and delimiting the channel, and
a second sound-absorbing panel fixed behind the first sound-absorbing panel and delimiting the channel,
wherein each sound-absorbing panel comprises a cellular core fixed between an inner skin oriented towards the channel and pierced with holes oriented towards the channel, and an outer skin oriented in the opposite direction, 
wherein the inner skin of the first sound-absorbing panel has a thickness greater than the thickness of the inner skin of the second sound absorbing panel, and
wherein each of the inner skins comprises a heat source which is embedded in the mass of the inner skin,
wherein the air intake structure is positioned in a front portion thereof.

15. (New) The aircraft according to claim 14, wherein the inner skin of the first sound-absorbing panel has a thickness of 3 to 6 mm.

16. (New) The aircraft according to claim 14, wherein the inner skin of the second sound-absorbing panel has a thickness of 0.6 to 2.1 mm.

17. (New) The aircraft according to claim 14, wherein each cellular core has the form of a honeycomb.

18. (New) The aircraft according to claim 14, wherein at least one of the heat sources is supplied with electrical energy and in that the heat source is embedded in an electrical insulator.

19. (New) The aircraft according to claim 14, wherein at least one of the heat sources is supplied with electrical energy, and in that the heat source integrates a vibrating element.

20. (New) The aircraft according to claim 14, wherein at least one of the heat sources is formed by tubes in which a hot fluid flows.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is to Porte (US 2014/0001284), Porte (US 9719422), Cazuc (FR2014052144), Hurlin (FR2012/052232), and Boileau (US 2020/0309029). The prior art teaches an air intake structure similar to independent claims 1, 11, and 14.  In particular the lip with U-shaped cross section, first and second sound absorbing panels with cellular cores and inner skins are known.  However, the prior art fails to teach the inner skin of the sound absorbing panels having different thicknesses and comprising heat sources embedded in the mass of the inner skin. It would not have been obvious to provide a combination of both different inner skin thicknesses for sound absorbing panels and heat sources embedded in the mass of each inner skin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741